PER CURIAM.
This case has been orally argued before this court, and the briefs and record on appeal have been read and given full consid*124eration. We are of the view that the Circuit Court’s final judgment in this case conforms with the holding of this court with State ex rel. O’Donald v. City of Jacksonville Beach1 and conforms with the well-settled principle enunciated in 52 A.L.R.2d 437, § 2(b).
JOHNSON, C. J., and RAWLS and SPECTOR, JJ., concur.

. State ex rel. O’Donald v. City of Jacksonville Beach, 142 So.2d 349 (Fla.App. 1st, 1962), affirmed, 151 So.2d 430 (Fla. 1963).